Citation Nr: 9911928	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
encephalopathy due to infectious mononucleosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1964.

This appeal arose from a November 1994 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for low back pain with radiculopathy and major 
depression, and granted service connection for encephalopathy 
due to infectious mononucleosis, evaluated as 10 percent 
disabling from June 21, 1994.  A hearing officer at the RO 
affirmed the foregoing determinations in January 1996.

In August 1997 the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for a low back disorder with radiculopathy and 
major depression, to include as secondary to service-
connected encephalopathy due to infectious mononucleosis were 
not well grounded, and remanded the issue of entitlement to 
an increased evaluation for encephalopathy due to infectious 
mononucleosis to the RO for further development and 
adjudicative action.

The RO affirmed the 10 percent evaluation for encephalopathy 
due to infectious mononucleosis in June 1998.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's encephalopathy is not an active febrile 
disease, and the evidence does not show that any current 
symptomatology is associated with the condition.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for encephalopathy due to infectious mononucleosis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Diagnostic Code 8000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in September 1962 the 
veteran was hospitalized for mononucleosis infectious 
(encephalopathy).  At discharge from the hospital he was 
placed on 6 months limited duty for convalescence.  On 
follow-up examination in June 1963, the veteran reported 
resolution of the symptoms except for occasional tremor of 
the left hand and some perception problems with his feet.  
Similar findings were reported on examination in March 1964.  
The July 1964 separation examination was unremarkable except 
for decreased deep tendon reflexes in the upper extremity.  

On VA neurological examination in September 1994, the veteran 
reported having difficulty with strength, depth perception, 
and tremor, particularly in his upper extremities at rest.  
He indicated that less than once a year he had had a minor 
attack of unsteadiness or of weakness.  He had not fallen 
during theses spells and denied ever having any convulsions 
or any form of seizures.  He stated that after a facial 
injury in 1979, he had noticed tremors of his mouth.  When 
asked about his memory having any problems for him, his reply 
was "my memory is disappointing."  Examination of the 
cranial nerves disclosed no abnormality.  Motor status showed 
a 5 to 7 second tremor of the outstretched had at rest, but 
not on motion.  There was unsteadiness when the veteran stood 
on one foot, but no discernable tremor was seen, and when the 
veteran stood on both feet, there was no tremor either.  

Associated movements were intact, although the veteran walked 
slowly in a flexed position.  The deep tendon reflexes and 
other routine examination findings were within normal limits.  
However, in the lower extremities the extensor hallucis 
longus was weak, as were the plantar flexors of the left 
foot.  The left ankle jerk was slightly diminished.  Sensory 
examination showed no abnormalities.  The pertinent diagnosis 
was history of mononucleosis with encephalopathy with 
recovery.  

In a November 1994 rating decision, the RO granted service 
connection for encephalopathy due to infectious mononucleosis 
and assigned a 10 percent rating from June 21, 1964.  

In August 1995, the veteran testified that his encephalopathy 
is manifested by symptoms which include constant periods of 
fatigue, loss of balance, hand tremors and deep tendon reflex 
problems.  He also stated that he is losing strength.  He 
indicated that he has problems with short-term memory and 
organizational kinds of thinking.  See August 1995 hearing 
transcript.  

The veteran was afforded a VA psychiatric examination in 
September 1996.  The examiner noted that the objective 
medical evidence did not indicate that the veteran's 
encephalitis was currently active and that residual symptoms 
other than tremors had not been shown.  The examiner wrote 
that the veteran was aware of this situation.  The veteran 
stated, "As far as I know, it was gone in 1964.  As far as 
residual effects, nobody seems to have any definite 
conclusions."  

The veteran was afforded a VA neurological examination in 
April 1998.  He reported a 35-year history of alcohol abuse 
and the examiner reported that he seemed to smell alcohol on 
the veteran's breath.  The veteran denied having had a drink 
for 3 days.  He stated that he was unemployed and did not 
feel that he could work.  He felt that a lot of the problems 
he had had over the years had been related directly to his 
alcohol.  He completed 3 1/2 years of college, but did not 
graduate.  It was noted that a computerized tomographic (CT) 
scan and an electroencephalogram (EEG) conducted in March 
1996 and May 1996, respectively, were normal.  

Examination noted that the veteran was awake, alert and 
oriented in all spheres.  He repeated and followed commands 
without difficulty.  He answered all questions logically and 
without difficulty and appropriately.  His pupils were equal, 
round, and reacted to light, with the extraocular movements 
intact.  The visual fields appeared to be full to 
confrontational testing.  There was no significant nystagmus 
and the discs appeared to be sharp bilaterally.  The examiner 
noted that he did not detect any residual deficits from 
facial nerve weakness.  He had a slight amount of slurred 
speech but appeared to have normal strength of his tongue and 
his palate elevated symmetrically.  Motor examination 
revealed no evidence of drift with essentially normal 
strength in all extremities.  

The veteran was able to stand on his heels and toes.  His 
reflexes were brisk in all extremities.  There was no 
Babinski sign detected and it appeared that his toes were 
downgoing, although there was little plantar reflex present.  
The examiner indicated that he would have to call this 
essentially mute bilaterally.  They did not appear to be 
symmetric.  The examiner did not detect any significant 
clonus at the ankle or spastically in the upper or lower 
extremities.  The examiner indicated that physical 
examination appeared to be essentially within normal limits 
with negative Romberg testing.  The veteran's gait was within 
normal limits.  He was able to tandem walk along one of the 
lines of the floor with a mild amount of instability but 
nothing significant.  

The examiner concluded that it was doubtful that the 
diagnosis of infectious mononucleosis of encephalitis was 
ever clearly established although it was clear that the 
veteran was significantly ill in 1962.  It was noted that 
over the years the veteran had had some problems, but, had 
made efforts to go to college and have jobs.  It was 
concluded that there was no way to absolutely determine if 
the veteran was limited over his lifetime by his illness in 
1962, although it was possible.  The examiner noted that the 
veteran's alcohol abuse and depression had clearly 
contributed to some of the problems he had had over his 
lifetime.  



The examiner indicated that findings, including a normal EEG 
and magnetic resonance imagine (MRI) would seem to indicate 
that the veteran's brain function was probably within normal 
limits and would tend to decrease the likelihood his problems 
over the years were related to his illness in 1962.  

An MRI of the brain in May 1998 was normal.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's encephalopathy is evaluated by analogy to 
chronic epidemic encephalitis under Diagnostic Code 8000.  
Under this code, a 100 percent evaluation may be assigned for 
the disability "as active febrile disease."  Residuals of the 
disability may also be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  



Especially considered are psychotic manifestations, complete 
or partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
the disorder is rated by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 
C.F.R. § 4.124a.

It is required for the minimum ratings for residuals under 
Diagnostic Codes in the 8000 series that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the "same 
disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his 
encephalopathy due to infectious mononucleosis is well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's assertions 
concerning the severity of his encephalopathy due to 
infectious mononucleosis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the August 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

As noted above, service connection was established for 
encephalopathy due to infectious mononucleosis in November 
1994; a 10 percent evaluation was assigned, effective from 
June 21, 1994, the date of receipt of the claim.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate all 
of the relevant evidence of record; it may assign separate 
ratings for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

After reviewing all of the evidence of record, including the 
veteran's hearing testimony, the Board finds that the 
criteria for a rating in excess of 10 percent are not met.  
The VA examinations conducted from 1994 to 1998 fail to show 
any significant residuals of encephalopathy and there is no 
evidence that the veteran has encephalopathy as an active 
febrile disease.  An EEG and MRI taken in 1996 and 1998, 
respectively, were normal.  Although the veteran has claimed 
symptoms such as hand tremors, decreased strength, fatigue 
and short-term memory problems, the evidence does not show 
any residuals which may be rated.  In the absence of any 
compensable residuals of encephalopathy, the minimum rating 
of 10 percent for chronic epidemic encephalitis, other than 
as an active febrile disease, found in Diagnostic Code 8000 
is applied.  

The veteran's encephalopathy has not been shown to render his 
disability picture unusual or exceptional in nature, markedly 
interfere with employment, or require frequent periods of 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding referral of 
the case to the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an initial 
evaluation in excess of 10 percent for encephalopathy due to 
infectious mononucleosis. 

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a rating in excess of 10 percent for 
encephalopathy due to infectious mononucleosis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

